Fourth Court of Appeals
                                San Antonio, Texas
                                    November 18, 2022

                                    No. 04-22-00072-CV

                               JMI CONTRACTORS, LLC,
                                      Appellant

                                             v.

                                 Jose Manuel MEDELLIN,
                                         Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-05983
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER
        Appellant’s reply brief is due November 21, 2022. On November 17, 2022, appellant
filed a motion requesting a twenty-day extension of time. After consideration, we GRANT the
motion and ORDER appellant to file its reply brief by December 12, 2022.

      It is so ORDERED on November 18, 2022.

                                                         PER CURIAM

      ATTESTED TO: _________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT